News Release February 3, 2010 For Release: Immediately Contact: John Maserjian, (845) 471-8323 Parties Propose a Multi-Year Agreement for New Central Hudson Delivery Rates (Albany, NY) The Staff of the New York State Department of Public Service, Central Hudson Gas & Electric Corporation and Multiple Intervenors (a consortium representing large industrial customers) have reached an agreement and filed a proposal for a multi-year rate plan that would phase in new electricity and natural gas delivery rates for customers of the Poughkeepsie-based utility over the next three years. The joint proposal comes as a result of Central Hudson's July 2009 rate proposal, and would become effective July 1, 2010, if approved by the Public Service Commission. The joint proposal would increase average (estimated in 2010-2011 to be 630 kilowatt-hours per month) residential electric delivery charges by $2.56 per month in the first year, $1.96 per month in the second year and $1.89 per month in the third year.
